Exhibit 10.212

 

AIA Document A121TMCMc 2003 and AGC

Document 565

 

Standard Form of Agreement Between Owner and Construction Manager

where the Construction Manager is Also the Constructor

 

AGREEMENT     

 

made as of the             day of             in the year of

    

 

(In words, indicate day, month and year)

    

 

BETWEEN the Owner:

    

 

(Name and address)

 

River Ventures LLC

3151 South 17th Street

Wilmington, NC 28412

 

   ADDITIONS AND DELETONS: The author of this document has added information
needed for its completion. The author may also have revised the text of the
original AIA standard form. An Additions and Deletions Report that notes added
information as well as revisions to the standard form text is available from the
author and should be reviewed. A vertical line in the left margin of this
document indicates where the author has added necessary information and where
the author has added or deleted from the original AIA text.   

(Name and address)

  

 

Bovis Lend Lease, Inc.

  

8540 Colonnade Center Drive, Suite 201

Raleigh, NC 27615

       

(Name, address and brief description)

   This document has important legal consequences. Consultation with an attorney
is encouraged with respect to its completion or modification.

 

Construction of shell building and parking structure for Pharmaceutical Products
Development, Inc.’s Headquarters Wilmington, NC

  

 

The Architect is:

 

(Name and address)

   The 1997 Edition of AIA® Document A201™, General Conditions of the contract
for Construction, is referred to herein. This Agreement requires modification if
other general conditions are utilized.

 

Cline Design Associates, P.A,

     125 North Harrington Street      Raleigh, NC 27603     

 

The Owner and Construction Manager agree as set forth below:

    

 

AlA Document A121TM CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 14:53:17 on
08/02/2005 under Order No.1000155189_1 which expires on 1/5/2006, and is not for
resale.    1 User Notes:    (4137170227)



--------------------------------------------------------------------------------

TABLE OF CONTENTS      ARTICLE I GENERAL PROVISIONS           § 1.1 Relationship
of the Parties           § 1.2 General Conditions      ARTICLE 2 CONSTRUCTION
MANAGER’S RESPONSIBILITIES           § 2.1 Preconstruction Phase           § 2.2
Guaranteed Maximum Price Proposal and Contract Time           § 2.3 Construction
Phase           § 2.4 Professional Services           § 2.5 Hazardous Materials
     ARTICLE 3 OWNER’S RESPONSIBILITIES           § 3.1 Information and Services
          § 3.2 Owner’s Designated Representative           § 3.3 Architect     
     § 3.4 Legal Requirements      ARTICLE 4 COMPENSATION AND PAYMENTS FOR
PRECONSTRUCTION PHASE SERVICES           § 4.1 Compensation           § 4.2
Payments      ARTICLE 5 COMPENSATION FOR CONSTRUCTION PHASE SERVICES           §
5.1 Compensation           § 5.2 Guaranteed Maximum Price           § 5.3
Changes in the Work      ARTICLE 6 COST OF THE WORK FOR CONSTRUCTION PHASE     
     § 6.1 Costs to Be Reimbursed           § 6.2 Costs Not to Be Reimbursed   
       § 6.3 Discounts, Rebates and Refunds           § 6.4 Accounting Records
     ARTICLE 7 CONSTRUCTION PHASE           § 7.1 Progress Payments           §
7.2 Final Payment      ARTICLE 8 INSURANCE AND BONDS           § 8.1 Insurance
Required of the Construction Manager           § 8.2 Insurance Required of the
Owner           § 8.3 Performance Bond and Payment Bond      ARTICLE 9
MISCELLANEOUS PROVISIONS           § 9.1 Dispute Resolution           § 9.2
Other Provisions      ARTICLE 10 TERMINATION OR SUSPENSION           § 10.1
Termination Prior to Establishing Guaranteed Maximum Price           § 10.2
Termination Subsequent to Establishing Guaranteed Maximum Price           § 10.3
Suspension      ARTICLE 11 OTHER CONDITIONS AND SERVICES     

 

 

 

 

 

 

 

AlA Document A121TM CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 14:53:17 on
08/02/2005 under Order No.1000155189_1 which expires on 1/5/2006, and is not for
resale.    2 User Notes:    (4137170227)



--------------------------------------------------------------------------------

ARTICLE I GENERAL PROVISIONS

 

§ 1.1 RELATIONSHIP OF PARTIES

 

The Construction Manager accepts the relationship of trust and confidence
established with the Owner by this Agreement, and covenants with the Owner to
furnish the Construction Manager’s reasonable skill and judgment and to
cooperate with the Architect in furthering the interests of the Owner. The
Construction Manager shall furnish construction administration and management
services and use the Construction Manager’s best efforts to perform the Project
in art expeditious and economical manner consistent with the interests of the
Owner. The Owner shall endeavor to promote harmony and cooperation among the
Owner, Architect, Construction Manager and other persons or entities employed by
the Owner for the Project.

 

§ 1.2 GENERAL CONDITIONS

 

For the Construction Phase, the General Conditions of the contract shall be the
AIA® Document A201™ - l997, General Conditions of the Contract for Construction,
which is incorporated herein by reference. For the Preconstruction Phase, or in
the event that the Preconstruction and Construction Phases proceed concurrently,
A201™ - l997 shall apply to the Preconstruction Phase only as specifically
provided in this Agreement. The term “Contractor” as used in A201™ - l997 shall
mean the Construction Manager.

 

§1.3 CONSTRUCTION MANAGER’S REPRESENTATIVES

 

The Construction Manager’s Project Executive shall be Randy Grubb, the Senior
Preconstruction Manager shall be Reid Miller, the Senior Project Manager shall
be Scott Johns, and the General Superintendent shall be Mike Higgins The
Construction Manager’s Senior Project Manager, Assistant Project Manager,
General Superintendent and Superintendent shall be full —time employees of the
Construction Manager. These individuals will only be replaced with someone that
is mutually agreeable to both the Construction Manager and the Owner.

 

ARTICLE 2 CONSTRUCTION MANAGER’S RESPONSIBILITIES

 

The Construction Manager shall perform the services described in this Article.
The services to be provided under Sections 2.1 and 2.2 constitute the
Preconstruction Phase services. If the Owner and Construction Manager agree,
after consultation with the Architect, the Construction Phase may commence
before the Preconstruction Phase is completed, in which case both phases will
proceed concurrently.

 

§ 2.1 PRECONSTRUCTION PHASE

 

§ 2.1.1 PRELIMINARY EVALUATION

 

The Construction Manager shall provide a preliminary evaluation of the Owner’s
program and Project budget requirements, each in terms of the other.

 

§ 2.1.2 CONSULTATION

 

The Construction Manager with the Architect shall jointly schedule and attend
regular meetings with the Owner. The Construction Manager shall consult with the
Owner and Architect regarding site use and improvements and the selection of
materials, building systems and equipment. The Construction Manager shall
provide recommendations on construction feasibility; actions designed to
minimize adverse effects of labor or material shortages; time requirements for
procurement, installation and construction completion; and factors related to
construction cost, including estimates of alternative designs or materials,
preliminary budgets and possible economies.

 

§ 2.1.3 PRELIMINARY PROJECT SCHEDULE

 

When Project requirements described in Section 3.1.1 have been sufficiently
identified, the Construction Manager shall prepare, and periodically update, a
preliminary Project schedule for the Architect’s review and the Owner’s
approval. The Construction Manager shall obtain the Architect’s approval of the
portion of the preliminary Project schedule relating to the performance of the
Architect’s services. The Construction Manager shall coordinate and integrate
the preliminary Project schedule with the services and activities of the Owner,
Architect and Construction Manager, As design proceeds, the preliminary Project
schedule shall be updated to indicate proposed activity sequences and durations,
milestone dates for receipt and approval of pertinent information, submittal of
a Guaranteed Maximum Price proposal, preparation and processing of shop drawings
and samples, delivery of materials or equipment requiring long-lead-time
procurement, Owner’s occupancy requirements showing portions of the Project
having occupancy priority, and proposed date of Substantial Completion. If
preliminary Project schedule updates indicate that previously approved schedules
may not be met, the Construction Manager shall make appropriate recommendations
to the Owner and Architect.

 

 

AlA Document A121TM CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 14:53:17 on
08/02/2005 under Order No.1000155189_1 which expires on 1/5/2006, and is not for
resale.    3 User Notes:    (4137170227)



--------------------------------------------------------------------------------

§ 2.1.4 PHASED CONSTRUCTION

 

The Construction Manager shall make recommendations to the Owner and Architect
regarding the phased issuance of Drawings and Specifications to facilitate
phased construction of the Work, if such phased construction is appropriate for
the Project, taking into consideration such factors as economies, time of
performance, availability of labor and materials, and provisions for temporary
facilities.

 

§ 2.1.5 PRELIMINARY COST ESTIMATES

 

§ 2.1.5.1 When the Owner has sufficiently identified the Project requirements
and the Architect has prepared other basic design criteria, the Construction
Manager shall prepare, for the review of the Architect and approval of the
Owner, a preliminary cost estimate utilizing area, volume or similar conceptual
estimating techniques.

 

§ 2.1.5.2 When Schematic Design Documents have been prepared by the Architect
and approved by the Owner, the Construction Manager shall prepare, for the
review of the Architect and approval of the Owner, a more detailed estimate with
supporting data. During the preparation of the Design Development Documents, the
Construction Manager shall update and refine this estimate at appropriate
intervals agreed to by the Owner, Architect and Construction Manager. In
addition, the Construction Manager shall identify team members, schedule,
conduct and attend project coordination meetings with Architect and/or Owner,
meet with local environmental and building officials and agencies as needed,
review documents and provide construction related comments, develop list of
potential subcontractors and suppliers, discuss possible pre-selection of major
subcontractors for construction input, prepare budget estimates in approved
format, provide value engineering recommendations to the Owner and Architect for
major construction components, including cost evaluations of alternative
materials, equipment and systems, and provide anticipated construction schedule.

 

§ 2.1.5.3 When Design Development Documents have been prepared by the Architect
and approved by the Owner, the Construction Manager shall prepare a detailed
estimate with supporting data for review by the Architect and approval by the
Owner. During the preparation of the Construction Documents, the Construction
Manager shall update and refine this estimate at appropriate intervals agreed to
by the Owner, Architect and Construction Manager. In addition, the Construction
Manager shall revise list of team members to include selected subcontractors and
suppliers if applicable, attend project meetings with Architect and/or Owner,
meet with local officials and agencies as needed, review documents and provide
construction related comments, provide and review lists of potential
subcontractors and suppliers, revise the budget estimate in approved format,
update the construction schedule, and discuss long lead time items, building
components and their effect on the construction schedule. During the preparation
of the Design Development Documents and the Construction Documents, the
Construction Manager shall review the Design Development Documents and the
Construction Documents for clarity, consistency, constructability and
coordination among the subcontractors and suppliers.

 

§ 2.1.5.4 If any estimate submitted to the Owner exceeds previously approved
estimates or the Owner’s budget, the Construction Manager shall make appropriate
recommendations to the Owner and Architect.

 

§ 2.1.6 SUBCONTRACTORS AND SUPPLIERS

 

The Construction Manager shall seek to develop subcontractor interest in the
Project and shall furnish to the Owner and Architect for their information a
list of possible subcontractors, including suppliers who are to furnish
materials or equipment fabricated to a special design, from whom proposals will
be requested for each principal portion of the Work. The Architect will promptly
reply in writing to the Construction Manager if the Architect or Owner know of
any objection to such subcontractor or supplier. The receipt of such list shall
not require the Owner or Architect to investigate the qualifications of proposed
subcontractors or suppliers, nor shall it waive the right of the Owner or
Architect later to object to or reject any proposed subcontractor or supplier.

 

§ 2.1.7 LONG-LEAD-TIME ITEMS

 

The Construction Manager shall recommend to the Owner and Architect a schedule
for procurement of long-lead-time items which will constitute part of the Work
as required to meet the Project schedule. If such long-lead-time items are
procured by the Owner, they shall be procured on terms and conditions acceptable
to the Construction Manager. Upon the Owner’s acceptance of the Construction
Manager’s Guaranteed Maximum Price proposal, all contracts for such items shall
be assigned by the Owner to the Construction Manager, who shall accept
responsibility for such items as if procured by the Construction Manager. The
Construction Manager shall expedite the delivery of long-lead-time items.

 

AlA Document A121TM CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 14:53:17 on
08/02/2005 under Order No.1000155189_1 which expires on 1/5/2006, and is not for
resale.    4 User Notes:    (4137170227)



--------------------------------------------------------------------------------

§ 2.1.8 EXTENT OF RESPONSIBILITY

 

The Construction Manager does not warrant or guarantee estimates and schedules
except as may be included as part of the Guaranteed Maximum Price. The
recommendations and advice of the Construction Manager concerning design
alternatives shall be subject to the review and approval of the Owner and the
Owner’s professional consultants. It is not the Construction Manager’s
responsibility to ascertain that the Drawings and Specifications are in
accordance with applicable laws, statutes, ordinances, building codes, rules and
regulations. However, if the Construction Manager recognizes that portions of
the Drawings and Specifications are at variance therewith, the Construction
Manager shall promptly notify the Architect and Owner in writing. By performing
the reviews described herein, the Construction Manager is not acting in a manner
so as to assume responsibility or liability for all or any part of the project
design and/or design documents.

 

§ 2.1.9 EQUAL EMPLOYMENT OPPORTUNITY AND AFFIRMATIVE ACTION

 

The Construction Manager shall comply with applicable laws, regulations and
special requirements of the Contract Documents regarding equal employment
opportunity and affirmative action programs.

 

§ 2.2 GUARANTEED MAXIMUM PRICE PROPOSAL AND CONTRACT TIME

 

§ 2.2.1 During the Pre-Construction Phase, the Owner will require that the
Construction Manager provide a Guaranteed Maximum Price for the Project. The
Guaranteed Maximum Price shall be submitted to the Owner by July 4, 2005 based
upon the construction drawings being 65% complete by June 4, 2005. The
Guaranteed Maximum Price shall be the sum of the estimated Cost of the Work and
the Construction Manager’s Fee.

 

§ 2.2.2 As the Drawings and Specifications may not be finished at the time the
Guaranteed Maximum Price proposal is prepared, the Construction Manager shall
provide in the Guaranteed Maximum Price for further development of the Drawings
and Specifications by the Architect that is consistent with the Contract
Documents and reasonably inferable therefrom. Such further development does not
include such things as changes in scope, systems, kinds and quality of
materials, finishes or equipment, all of which, if required, shall be
incorporated by Change Order.

 

(Paragraph deleted)

 

§ 2.2.2 [Intentionally Deleted]

 

§ 2.2.4 BASIS OF GUARANTEED MAXIMUM PRICE

 

The Construction Manager shall include with the Guaranteed Maximum Price
proposal a written statement of its basis, which shall include:

 

  1. A list of the Drawings and Specifications, including all addenda thereto
and the Conditions of the Contract, which were used in preparation of the
Guaranteed Maximum Price proposal.

 

  2. A list of allowances and a statement of their basis.

 

  3. A list of the clarifications and assumptions made by the Construction
Manager in the preparation of the Guaranteed Maximum Price proposal to
supplement the information contained in the Drawings and Specifications.

 

  4. The proposed Guaranteed Maximum Price, including a statement of the
estimated cost organized by trade categories, allowances, contingency, and other
items and the Fee that comprise the Guaranteed Maximum Price.

 

  5. The Date of Substantial Completion upon which the proposed Guaranteed
Maximum Price is based, and a schedule of the Construction Documents issuance
dates upon which the date of Substantial Completion is based.

 

  6. The Guaranteed Maximum Price has been calculated and Contract Time
established on the basis of the Preliminary Documents, which represent
approximately sixty-five percent (65%) completion of Construction Documents. In
determining the Guaranteed Maximum Price and Contract Time, the Construction
Manager has taken into account the level of completeness of the Preliminary
Documents and has exercised all commercially reasonable efforts to make:
(i) appropriate judgments and inferences in connection with the requirements of
such Preliminary Documents, and (ii) all inquires of the Owner to clarify the
Preliminary Documents as necessary to calculate and establish both the
Guaranteed Maximum Price and the Contract Time. As final Drawings and
Specifications are developed, the Construction Manager shall be permitted to
verify the Guaranteed Maximum Price and Contract Time as set forth in Paragraph
2.2.4 (hereinafter referred to as the “Scope Verification Process”).

 

AlA Document A121TM CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 14:53:17 on
08/02/2005 under Order No.1000155189_1 which expires on 1/5/2006, and is not for
resale.    5 User Notes:    (4137170227)



--------------------------------------------------------------------------------

  7. Promptly upon execution of this Agreement, the Construction Manager shall
furnish the Owner with (i) an initial Schedule of Values as required by
Paragraph 9.2 of the General Conditions and (ii) an initial Construction
Schedule as required under Paragraph 3.10 of the General Conditions. Both such
documents shall be in form and substance satisfactory to the Owner and include
such data and documents as the Owner in consultation with the Architect may
reasonably require. The initial Schedule of Values and initial Construction
Schedule shall also each include a written narrative which sets forth any
clarifications, assumptions, conditions and qualifications to the information
and data set forth therein, such as any line-items in the initial schedule of
values or Milestone Dates in the initial Construction Schedule (collectively the
Planning Criteria). The Owner and the Construction Manager intend to use the
Planning Criteria as the basis for determining if any supplemental documents
(defined in Paragraph 2.2.4.9) constitute further refinement and detailing of
the Scope of the Work, for which no adjustments in the Guaranteed Maximum Price
or Contract Time are required, or a Scope Change (as defined in Paragraph
2.2.4.10). Upon review and acceptance by the Owner of the initial Schedule of
Values and initial Construction Schedule, a list of the Planning Criteria shall
be compiled by the Owner for approval by the Construction Manager and attached
to this Agreement and made a part hereof as Exhibit B. Throughout the Scope
Verification Process, the Owner shall furnish the Construction Manager, to the
extent reasonably possible, with information and materials in the Owner’s
possession to resolve issues raised by the Planning Criteria. The Construction
Manager shall promptly revise and resubmit the Schedule of Values and
Construction Schedule, as appropriate, to both the Owner and the Architect based
upon such additional information. The Construction Manager shall not be
permitted to claim any adjustment in either the Guaranteed Maximum Price or
Contract Time iii connection with the completion of the final Drawings and
Specification, except for Scope Changes as described below in Paragraph
2.2.4.10.

 

  8. The Owner will cause the Architect to prepare additional and revised
drawings and specification which shall supplement, add to, particularize, refine
and detail the Preliminary Documents as necessary to furnish the Construction
Manager with a set of final drawings and specifications with which to perform
the Work. The Owner may request the Construction Manager to review and comment
on such drawings and specifications under Paragraph 2.1.5.3 and not as part of
this Scope Verification Process. After the Owner accepts such drawings and
specifications as final Drawings and Specifications (hereinafter referred to as
“Supplemental Documents”), the Construction Manager shall review the
Supplemental Documents in detail and notify the Owner and the Architect of any
known or apparent errors, inconsistencies or discrepancies between the
Supplemental Documents and Preliminary Documents. Upon completion of such
review, the Construction Manager shall also notify the Owner in writing of any
item in the Supplemental Documents which, in the Construction Manager’s opinion,
represents a Scope Change, as defined in Paragraph 2.2.4.10 below, setting
forth, with particularity, the reasons the Construction Manager contends that
information or requirements of the Supplemental Documents represent a Scope
Change (such a notice is a “Scope Verification Request”). Construction Manager
acknowledges and agrees that (i) Supplemental Documents are not intended to
change the scope, quality, quantity, function or design intent of information
set forth in the Preliminary Documents and (ii) not all differences between the
Preliminary Documents and Supplemental Documents, or information first appearing
in the Supplemental Documents constitute Scope Changes but rather may constitute
scope detailing. Each Scope Verification Request shall set forth the increased
costs that the Construction Manager attributes to the Work covered by such Scope
Verification Request and the estimated adjustment to any Milestone Date. Failure
of the Construction Manager to so notify the Owner within thirty (30) days after
the date of receipt by the Construction Manager of any known or apparent errors,
inconsistencies or discrepancies between the Supplemental Documents and
Preliminary Documents is hereby deemed to mean: (1) such Supplemental Documents
are consistent with the Preliminary Documents; (2) RO) Scope Changes exist; and
(3) the Construction Manager is willing and able to perform all of the Work for
the Guaranteed Maximum Price and in accordance with all the requirements of the
then current Schedule of Values and Construction Schedule and all Contract
Documents.

 

  9. A “Scope Change” is hereby deemed to mean Work described in Supplemental
Documents which is not reasonably inferable from either the Preliminary
Documents or any other previously furnished Contract Documents by a contractor
of similar skill, experience and expertise as necessary for the proper, timely
and orderly completion of the Work and is (i) materially inconsistent with the
Planning Criteria or (ii) a material change in the quantity, quality,
programmatic requirements or other substantial deviation in the then current
Contract Documents.

 

AlA Document A121TM CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 14:53:17 on
08/02/2005 under Order No.1000155189_1 which expires on 1/5/2006, and is not for
resale.    6 User Notes:    (4137170227)



--------------------------------------------------------------------------------

  10. If the Contractor timely submits to the Owner a Scope Verification
Request, then the Owner shall have the following options:

 

  (1) within fifteen (15) days of receipt of a Scope Verification Request, the
Owner shall direct the Architect in writing, with a copy to the Construction
Manager, to redesign that aspect of the Supplemental Documents to which the
Construction Manager objects. The Construction Manager shall cooperate with the
Owner and the Architect during the redesign effort and shall make
recommendations appropriate to correct such portions of the Supplemental
Documents. The Architect shall submit to the Construction Manager the revised
Supplemental Documents as approved by the Owner. The Construction Manager shall
promptly re-examine such revised Supplemental Documents as described in
Paragraph 2.2.4.9;

 

  (2) if, upon review of a Scope Verification Request, the Owner believes that
the portion of the Work described therein does not constitute a Scope Change,
the Owner shall so advise the Construction Manager within fifteen (15) days of
receipt of such Scope Verification Request. The Owner and the Construction
Manager will attempt to resolve their disagreement and identify elements of the
Scope Verification Request which can be revised. If such disagreement is not
resolved, the Work described in the Scope Verification Request shall be
identified in a schedule (the “Disputed Work Schedule”) to be prepared and
periodically updated by the Owner. Whenever possible, the Owner and the
Construction Manager shall resolve items set forth in the Disputed Work
Schedule, confirming such resolution in a written memorandum signed by both
parties. An appropriate Change Order, if necessary, will then be issued. All
items remaining in the Disputed Work Schedule shall be performed by the
Construction Manager as required by the Construction Documents and a tentative
adjustment shall be made to the Guaranteed Maximum Price of fifty percent
(50%) of the amount of the disputed Scope Verification Request. The Construction
Manager shall keep a separate accounting of any Work covered by a Scope
Verification Request and upon completion of such Work any tentative adjustment
to the Guaranteed Maximum Price shall be reallocated based upon such accounting
and other materials the Owner may reasonably request. Adjustments to the
Construction Schedule will not be permitted on a tentative basis;

 

  (3) if the Owner notifies the Construction Manager, in writing of the approval
of the Scope Verification Request, or any part thereof, then such Scope
Verification Request, or any part thereof, shall be deemed approved by the Owner
and a Change Order issued to cover such request

 

  11. Upon identification of all items to be set forth in the Disputed Work
Schedule, a Change Order shall be issued covering the entire aggregate
adjustment to the Guaranteed Maximum Price and Contract Time caused by Scope
Verification Requests that have been approved by the Owner. The Scope
Verification Process shall then be considered concluded except for the Disputed
Work Schedule. Any Change Orders issued thereafter not involving the Disputed
Work Schedule shall be deemed to relate to the Contract Documents, as completed.
Except as set forth in Paragraph 2.2.4, nothing contained in Paragraph 2.2.4
relating to Scope Changes shall be deemed to limit the Change Order procedures
applicable to final Drawings and Specifications.

 

§ 2.2.5 The Construction Manager shall meet with the Owner and Architect to
review the Guaranteed Maximum Price proposal and the written statement of its
basis. In the event that the Owner or Architect discovers any inconsistencies or
inaccuracies in the information presented, they shall promptly notify the
Construction Manager, who shall make appropriate adjustments to the Guaranteed
Maximum Price proposal, its basis, or both.

 

§ 2.2.6 Unless the Owner accepts the Guaranteed Maximum Price proposal in
writing on or before the date specified in the proposal for such acceptance and
so notifies the Construction Manager, the Guaranteed Maximum Price proposal
shall not be effective without written acceptance by the Construction Manager.
The Owner is under no obligation to accept the Guaranteed Maximum Price proposal
by the Construction Manager.

 

AlA Document A121TM CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 14:53:17 on
08/02/2005 under Order No.1000155189_1 which expires on 1/5/2006, and is not for
resale.    7 User Notes:    (4137170227)



--------------------------------------------------------------------------------

§ 2.2.7 Prior to the Owner’s acceptance of the Construction Manager’s Guaranteed
Maximum Price proposal and issuance of a Notice to Proceed, the Construction
Manager shall not incur any cost to be reimbursed as part of the Cost of the
Work, except as the Owner may specifically authorize in writing.

 

§ 2.2.8 Upon acceptance by the Owner of the Guaranteed Maximum Price proposal,
the Guaranteed Maximum Price and its basis shall be set forth in Amendment No. 1
and in accordance with paragraph 2.2.4 of this Agreement. The Guaranteed Maximum
Price shall be subject to additions and deductions by a change in the Work as
provided in the Contract Documents, and the Date of Substantial Completion shall
be subject to adjustment as provided in the Contract Documents.

 

§ 2.2.9 The Owner shall authorize and cause the Architect to revise the Drawings
and Specifications to the extent necessary to reflect the agreed-upon
assumptions and clarifications contained in Amendment No. 1. Such revised
Drawings and Specifications shall be furnished to the Construction Manager in
accordance with schedules agreed to by the Owner, Architect and Construction
Manager. The Construction Manager shall promptly notify the Architect and Owner
if such revised Drawings and Specifications are inconsistent with the
Construction Manager’s agreed-upon assumptions and clarifications. Nothing in
this Agreement shall be deemed to require or permit the Construction Manager to
perform any act which would constitute design services, laboratory testing, or
the practice of architecture, professional engineering, certified public
accounting or law. With the exception of the Guaranteed Maximum Price referred
to in this Agreement, the recommendations, advice, budgetary information and
schedules to be furnished by Construction Manager under this Agreement shall not
be deemed to constitute the performance of licensed professional services.

 

§ 2.2.10 The Guaranteed Maximum Price shall include in the Cost of the Work only
those taxes which are enacted at the time the Guaranteed Maximum Price is
established.

 

§ 2.3 CONSTRUCTION PHASE

 

§ 2.3.1 GENERAL

 

§ 2.3.1.1 The Construction Phase shall commence on the Owner’s issuance of a
Notice to Proceed for the Work contemplated in

this agreement.

 

§ 2.3.2 ADMINISTRATION

 

§ 2.3.2.0 The Construction Manager shall provide and maintain a management team
on the Project site to provide contract administration and the Construction
Manager shall establish and implement coordination and communication procedures
between the Construction Manager, Owner and the Architect.

 

§ 2.3.2.1 Those portions of the Work that the Construction Manager does not
customarily perform with the Construction Manager’s own personnel shall be
performed under subcontracts or by other appropriate agreements with the
Construction Manager. The Construction Manager shall obtain bids from
Subcontractors and from suppliers of materials or equipment fabricated to a
special design for the Work from the list previously reviewed and, after
analyzing such bids, shall deliver such bids to the Owner and Architect. Unless
the Owner agrees otherwise in writing, the Construction Manager shall obtain
bids from at least three (3) separate Subcontractors for each site, foundation,
plumbing, structural, electrical and mechanical Work, as well as from any other
trade Work identified by the Owner or Architect to the Construction Manager in
writing. The Owner will then determine with the advice of the Construction
Manager and consultation with the Architect, which bids will be accepted. The
Owner may designate specific persons or entities from whom the Construction
Manager shall obtain bids; however, if the Guaranteed Maximum Price has been
established, the Owner may not prohibit the Construction Manager from obtaining
bids from other qualified bidders. The Construction Manager shall not be
required to contract with anyone to whom the Construction Manager has reasonable
objection.

 

§ 2.3.2.2 If the Guaranteed Maximum Price has been established and a specific
bidder among those whose bids are delivered by the Construction Manager to the
Owner and Architect (1) is recommended to the Owner by the Construction Manager;
(2) is qualified to perform that portion of the Work; and (3) has submitted a
bid which conforms to the requirements of the Contract Documents without
reservations or exceptions, but the Owner requires that another bid be accepted,
then the Construction Manager may request that a change in the Work be issued to
adjust the Contract Time and the Guaranteed Maximum Price which request shall
not be unreasonably withheld by the Owner.

 

AlA Document A121TM CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 14:53:17 on
08/02/2005 under Order No.1000155189_1 which expires on 1/5/2006, and is not for
resale.    8 User Notes:    (4137170227)



--------------------------------------------------------------------------------

§ 2.3.2.3 Subcontracts and agreements with suppliers furnishing materials or
equipment fabricated to a special design shall conform to the payment provisions
of Sections 7.1.8 and 7.1.9 and shall not be awarded on the basis of cost plus a
fee without the prior consent of the Owner; however, early release packages may
be awarded on a unit price amount plus fee basis to such trades as Architectural
Precast and Glass/Window Wall systems with the Owner’s approval

 

§ 2.3.2.4 The Construction Manager shall schedule and periodically conduct
coordination meetings at the Project site with all Subcontractors, the Owner,
and Architect. The Construction Manager shall prepare and promptly distribute
coordination meeting minutes. The Construction Manager shall attend periodic
progress meetings that are scheduled and conducted by the Architect.

 

§ 2.3.2.5 Promptly after the Owner’s acceptance of the Guaranteed Maximum Price
proposal, the Construction Manager shall prepare a schedule in accordance with
Section 3.10 of A2O1TM_l997, including the Owner’s occupancy requirements.

 

§ 2.3.2.6 The Construction Manager shall provide monthly written reports to the
Owner and Architect on the progress of the entire Work. The Construction Manager
shall maintain a daily log containing a record of weather, Subcontractors
working on the site, number of workers, Work accomplished, problems encountered
and other similar relevant data as the Owner and Construction Manager mutually
agree upon. The log shall be available to the Owner and Architect.

 

§ 2.3.2.7 The Construction Manager shall develop a system of cost control for
the Work, including regular monitoring of actual costs for activities in
progress and estimates for uncompleted tasks and proposed changes. The
Construction Manager shall identify variances between actual and estimated costs
and report the variances to the Owner and Architect monthly.

 

§ 2.4 PROFESSIONAL SERVICES

 

Section 3.12.10 of A201™ - 1997 shall apply to both the Preconstruction and
Construction Phases.

 

§ 2.5 HAZARDOUS MATERIALS

 

Section 10.3 of A201™ - 1997 shall apply to both the Preconstruction and
Construction Phases.

 

ARTICLE 3 OWNER’S RESPONSIBILITIES

 

§ 3.1 INFORMATION AND SERVICES

 

§ 3.1.1 The Owner shall provide full information in a timely manner regarding
the requirements of the Project, including a program which sets forth the
Owner’s objectives, constraints and criteria, including space requirements and
relationships, flexibility and expandability requirements, special equipment and
systems, and site requirements.

 

§ 3,1.2 The Owner shall, at the written request of the Construction Manager
prior to commencement of the Construction Phase and thereafter, furnish to the
Construction Manager reasonable evidence that financial arrangements have been
made to fulfill the Owner’s obligations under the Contract.

 

§ 3.1.3 The Owner shall establish and update an overall budget for the Project,
based on consultation with the Construction Manager and Architect, which shall
include contingencies for changes in the Work and other costs which are the
responsibility of the Owner.

 

§ 3.1.4 STRUCTURAL AND ENVIRONMENTAL TESTS, SURVEYS AND REPORTS

 

In the Preconstruction Phase, the Owner shall furnish the following with
reasonable promptness and at the Owner’s expense. Except to the extent that the
Construction Manager knows of any inaccuracy, the Construction Manager shall be
entitled to rely upon the accuracy of any such information, reports, surveys,
drawings and tests described in Sections 3.1.4. 1 through 3.1.4.4, but shall
exercise customary precautions relating to the performance of the Work.

 

§ 3.1.4.1 Reports, surveys, drawings and tests concerning the conditions of the
site which are required by law. § 3.1.4.2 Surveys describing physical
characteristics, legal limitations and utility locations for the site of the
Project and a written legal description of the site. The surveys and legal
information shall include, as applicable, grades and lines of streets, alleys,
pavements and adjoining property and structures; adjacent drainage;
rights-of-way, restrictions, easements, encroachments, zoning, deed
restrictions, boundaries and contours of the site; locations,

 

AlA Document A121TM CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 14:53:17 on
08/02/2005 under Order No.1000155189_1 which expires on 1/5/2006, and is not for
resale.    9 User Notes:    (4137170227)



--------------------------------------------------------------------------------

dimensions and necessary data pertaining to existing buildings, other
improvements and trees; and information concerning available utility services
and lines, both public and private, above and below grade, including inverts and
depths. All information on the survey shall he referenced to a project
benchmark.

 

§ 3.1.4.3 The services of a geotechnical engineer when such services are
requested by the Construction Manager. Such services may include but are not
limited to test borings, test pits, determinations of soil bearing values,
percolation tests, evaluations of hazardous materials, ground corrosion and
resistivity tests, including necessary operations for anticipating subsoil
conditions, with reports and appropriate professional recommendations.

 

§ 3.1.4.4 Structural, mechanical, chemical, air and water pollution tests, tests
for hazardous materials, and other laboratory and environmental tests,
inspections and reports which are required by law.

 

§ 3.1.4.5 The services of other consultants when such services are reasonably
required by the scope of the Project and are requested by the Construction
Manager.

 

§ 3.2 OWNER’S DESIGNATED REPRESENTATIVE

 

The Owner shall designate in writing a representative who shall have express
authority to bind the Owner with respect to all matters requiring the Owner’s
approval or authorization. This representative shall have the authority to make
decisions on behalf of the Owner concerning estimates and schedules,
construction budgets, and changes in the Work, and shall render such decisions
promptly and furnish information expeditiously, so as to avoid unreasonable
delay in the services or Work of the Construction Manager. Except as otherwise
provided in Section 4.2.1 of A20l™ - l997, the Architect does not have such
authority.

 

§ 3.3 ARCHITECT

 

The Owner shall retain an Architect to provide Basic Services, including normal
structural, mechanical and electrical engineering services, other than cost
estimating services, described in the edition of AIA® Document B 141 CMa.. 1992,
Standard Form Agreement between Owner and Architect where the Construction
Manager is a Constructor current as of the date of this Agreement or as may be
amended by agreement between the Owner and the Architect. The Owner shall
authorize and cause the Architect to provide those Additional Services described
in Bl41 CMa -1992, requested by the Construction Manager which must necessarily
be provided by the Architect for the Preconstruction and Construction Phases of
the Work. Such services shall be provided in accordance with time schedules
agreed to by the Owner, Architect and Construction Manager. Upon request of the
Construction Manager, the Owner shall furnish to the Construction Manager a copy
of the Owner’s Agreement with the Architect, from which compensation provisions
may be deleted.

 

§ 3.4 LEGAL REQUIREMENTS

 

The Owner shall determine and advise the Architect and Construction Manager of
any special legal requirements relating specifically to the Project which differ
from those generally applicable to construction in the jurisdiction of the
Project. The Owner shall furnish such legal services as are necessary to provide
the information and services required under Section 3.1.

 

ARTICLE 4 COMPENSATION AND PAYMENTS FOR PRECONSTRUCTION PHASE SERVICES

 

The Owner shall compensate and make payments to the Construction Manager for
Preconstruction Phase services as follows:

 

§ 4.1 COMPENSATION

 

§ 4.1.1 For the services described in Sections 2.1 and 2.2, the Construction
Manager’s compensation shall be calculated as follows:

 

Preconstruction compensation has been estimated to be $350,000, of which
$150,000 is to be invoiced and paid under Purchase Order issued on December 27,
2004 and the remaining $200,000 will be invoiced and paid under a subsequent
Purchase Order.

 

(State basis of compensation, whether a stipulated sum, multiple of Direct
Personnel Expense, actual cost, etc. Include a statement of reimbursable cost
items as applicable.)

 

AlA Document A121TM CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 14:53:17 on
08/02/2005 under Order No.1000155189_1 which expires on 1/5/2006, and is not for
resale.    10 User Notes:    (4137170227)



--------------------------------------------------------------------------------

§ 4.1.2 Compensation for Preconstruction Phase Services shall be equitably
adjusted if such Preconstruction services extend beyond the originally
contemplated scope of services or is significantly modified.

 

§ 4.1.3 If compensation is based on a multiple of Direct Personnel Expense,
Direct Personnel Expense is defined as the direct salaries of the Construction
Manager’s personnel engaged in the Project and the portion of the cost of their
mandatory and customary contributions and benefits related thereto, such as
employment taxes and other statutory employee benefits, insurance, sick leave,
holidays, vacations, pensions and similar contributions and benefits.

 

§ 4.2 PAYMENTS

 

§ 4.2.1 Payments shall be made monthly following presentation of the
Construction Manager’s invoice and, where applicable, shall be in proportion to
services performed.

 

§ 4.2.2 Payments are due and payable thirty (30) days from the date the
Construction Manager’s invoice is received by the Owner, Undisputed amounts
unpaid after thirty (30) days from the date on which payment is due shall bear
interest at the rate entered below.

 

Prime plus two percent (2%) per annum compounded annually

 

(Usury laws and requirements under the Federal Truth in Lending Act, similar
state and local consumer credit laws and other regulations at the Owner’s and
Contractor’s principal places of business, the location of the Project and
elsewhere may affect the validity of this provision. Legal advice should be
obtained with respect to deletions or modifications, and also regarding
requirements such as written disclosures or waivers.)

 

ARTICLE 5 COMPENSATION FOR CONSTRUCTION PHASE SERVICES

 

The Owner shall compensate the Construction Manager for Construction Phase
services as follows:

 

§ 5.1 COMPENSATION

 

§ 5.1.1 For the Construction Manager’s performance of the Work as described in
Section 2.3, the Owner shall pay the Construction Manager in current funds the
Contract Sum consisting of the Cost of the Work as defined in Article 6 and the
Construction Manager’s Fee determined as follows:

 

2.5% of the Cost of the Work

 

(State a lump sum, percentage of actual Cost of the Work or other provision for
determining the Construction Manager’s Fee, and explain how the Construction
Manager’s Fee is to be adjusted for changes in the Work.)

 

§ 5.2 GUARANTEED MAXIMUM PRICE

 

§ 5.2.1 The sum of the Cost of the Work and the Construction Manager’s Fee are
guaranteed by the Construction Manager not to exceed the amount provided in
Amendment No. 1, subject to additions and deductions by changes in the Work as
provided in the Contract Documents. Such maximum sum as adjusted by approved
changes in the Work is referred to in the Contract Documents as the Guaranteed
Maximum Price. Costs which would cause the Guaranteed Maximum Price to be
exceeded shall be paid by the Construction Manager without reimbursement by the
Owner.

 

§ 5.2.2 The Guaranteed Maximum Price will be established by Change Order in
accordance with Article 2 above. § 5.2.3 Upon final completion of the Work, if
the total Cost of the Work plus the Construction Manager’s fee is less than the
Guaranteed Maximum Price, the difference shall be “Savings”. The Savings shall
be allocated as following: eighty percent (80%) of the Savings will go to the
Owner and twenty percent (20%) of the Savings will go to the Construction
Manager. The Owner shall pay the Construction Manager’s share of the Savings as
additional compensation promptly after Substantial Completion of the Project;
provided, however that Savings shall not include any deletions in the Scope of
Work to he performed under this Agreement.

 

§ 5.3 CHANGES IN THE WORK

 

§ 5.3.1 Adjustments to the Guaranteed Maximum Price on account of changes in the
Work subsequent to the execution of Amendment No. 1 may be determined by any of
the methods listed in Section 7.3.3 of A201™ - 1997.

 

AlA Document A121TM CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 14:53:17 on
08/02/2005 under Order No.1000155189_1 which expires on 1/5/2006, and is not for
resale.    11 User Notes:    (4137170227)



--------------------------------------------------------------------------------

§ 5.3.2 In calculating adjustments to subcontracts (except those awarded with
the Owner’s prior consent on the basis of cost plus a fee), the terms “cost” and
“fee” as used in Section 7.3.3.3 of A201™ - 1997 and the terms “costs” and “a
reasonable allowance for overhead and profit” as used in Section 7.3.6 of A201™
- l997 shall have the meanings assigned to them in that document and shall not
be modified by this Article 5. Adjustments to subcontracts awarded with the
Owner’s prior consent on the basis of cost plus a fee shall be calculated in
accordance with the terms of those subcontracts.

 

§ 5,3.3 In calculating adjustments to the Contract, the terms “cost” and “costs”
as used in the above-referenced provisions of A201™ - 1997 shall mean the Cost
of the Work as defined in Article 6 of this Agreement including overhead and
general conditions for the Construction Manager, if any, plus Construction
Manager’s 2.5% Fee as per §5.1.1.

 

§ 5.3.4 Owner in writing may order changes in the Work consisting of: i)
additions, deletions, and modifications in the Work specified in the Contract
Documents upon which the Guaranteed Maximum Price was approved; ii) work which
must be performed in respect of unforeseen conditions; iii) changes in the
intensity and pace of the Work; iv) uncovering and covering of a portion of the
Work, if such portion of the Work, upon uncovering, is found to be acceptable;
and v) items which are specifically the responsibility of Owner under this
Agreement, but are being handled and paid through Construction Manager as a
matter of convenience to the Owner. The above changes shall be known as “Scope
Changes” or “Change Orders”. The events described in Paragraph 8.3.1 of the
General Conditions shall also result in the issuance of a Scope Change if said
events lead to an increase in the Guaranteed Maximum Price. The amount of each
Scope Change shall be the Construction Manager’s best estimate of the cost of
the change in Work inclusive of a factor of ten percent (10%) for an estimate of
additional “general condition items” (as said phrase is generally understood in
the construction industry). Scope Changes shall also include anticipated
expenditures for Work and building permits if not explicitly included in the
Guaranteed Maximum Price. Scope Changes shall be approved in writing by Owner
promptly upon submission by Construction Manager, failing which the change in
the Work shall not proceed. The Guaranteed Maximum Price shall be increased by
the total amount of each and every Scope Change.

 

ARTICLE 6 COST OF THE WORK FOR CONSTRUCTION PHASE

 

§ 6.1 COSTS TO BE REIMBURSED

 

§ 6.1.1 The term “Cost of the Work” shall mean costs necessarily incurred by the
Construction Manager in the proper performance of the Work. Such costs shall be
at rates not higher than those customarily paid at the place of the Project
except with prior consent of the Owner. The Cost of the Work shall include only
the items set forth in this Article 6.

 

§ 6.1.2 LABOR COSTS

 

  .1 Wages of construction workers directly employed by the Construction Manager
to perform the construction of the Work at the site or, with the Owner’s
agreement, at off-site workshops.

 

  .2 Wages or salaries of the Construction Manager’s supervisory and
administrative personnel when engaged in the execution of the Work. Wages and
salaries are attached hereto and incorporated herein as Exhibit A.

 

Classification                                                      Name

See Exhibit A.

 

(If it is intended that the wages or salaries of certain personnel stationed at
the Construction Manager’s principal office or offices other than the site
office shall be included in the Cost of the Work, such personnel shall be
identified below.)

 

  .3 Wages and salaries of the Construction Manager’s supervisory or
administrative personnel engaged, at factories, workshops or on the road, in
expediting the production or transportation of materials or equipment required
for the Work, but only for that portion of their time required for the Work.

 

  .4 Costs paid or incurred by the Construction Manager for taxes, insurance,
contributions, assessments and benefits required by law or collective bargaining
agreements, and, for personnel not covered by such agreements, customary
benefits such as sick leave, medical and health benefits, holidays, vacations
and pensions, provided that such costs are based on wages and salaries included
in the Cost of the Work under Sections 6.1.2.1 through 6.1.2.3.

 

AlA Document A121TM CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 14:53:17 on
08/02/2005 under Order No.1000155189_1 which expires on 1/5/2006, and is not for
resale.    12 User Notes:    (4137170227)



--------------------------------------------------------------------------------

§ 6.1.3 SUBCONTRACT COSTS

 

Payments made by the Construction Manager to Subcontractors in accordance with
the requirements of the subcontracts.

 

§ 6.1.4 COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED
CONSTRUCTION

 

  1. Costs, including transportation, of materials and equipment incorporated or
to be incorporated in the completed construction.

 

  2. Costs of materials described in the preceding Section 6.1 .4.1 in excess of
those actually installed but required to provide reasonable allowance for waste
and for spoilage. Unused excess materials, if any, shall be handed over to the
Owner at the completion of the Work or, at the Owner’s option, shall be sold by
the Construction Manager; amounts realized, if any, from such sales shall be
credited to the Owner as a deduction from the Cost of the Work.

 

§ 6.1.5 COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND RELATED
ITEMS

 

  1. Costs, including transportation, installation, maintenance, dismantling and
removal of materials, supplies, temporary facilities, machinery, equipment, and
hand tools not customarily owned by the construction workers, which are provided
by the Construction Manager at the site and fully consumed in the performance of
the Work; and cost less salvage value on such items if not fully consumed,
whether sold to others or retained by the Construction Manager. Cost for items
previously used by the Construction Manager shall mean fair market value.

 

  2. Rental charges for temporary facilities, machinery, equipment and hand
tools not customarily owned by the construction workers, which are provided by
the Construction Manager at the site, whether rented from the Construction
Manager or others, and costs of transportation, installation, minor repairs and
replacements, dismantling and removal thereof. Rates and quantities of equipment
rented shall be subject to the Owner’s prior approval. Rental and/or leasing of
automobiles (including leased automobiles and vehicle allowances provided by the
Construction Manager to those employees providing services in connection with
the Work and for such time as is devoted to the Work) with prior written consent
of the Owner.

 

  3. Costs of removal of debris from the site.

 

  4. Reproduction costs, costs of telegrams, facsimile transmissions and
long-distance telephone calls, postage and express delivery charges, telephone
at the site and reasonable petty cash expenses of the site office, prorated
charges for the use of computer/electronic management systems and document
management systems (including any Web enable systems) used for the Project.

 

  5. That portion of the reasonable travel and subsistence expenses of the
Construction Manager’s personnel incurred while traveling in discharge of duties
connected with the Work.

 

  6. Heat, light, power, water, sanitary facilities, first aid facilities,
safety protection, safety personnel, weather protection, elevator services and
hoisting and all items ancillary to the foregoing.

 

§ 6.1.6 MISCELLANEOUS COSTS

 

  1. That portion directly attributable to this Contract of premiums for
insurance and bonds. The costs of such insurance are subject to adjustment (if
appropriate) by the Construction Manager and a Scope Change shall be issued for
such adjustment due to rate increases by the insurance carrier.

 

(If charges for self-insurance are to be included, specify the basis of
reimbursement.)

 

  2. Sales, use or similar taxes imposed by a governmental authority which are
related to the Work and for which the Construction Manager is liable.

 

  3. Fees and assessments for the building permit and for other permits,
licenses and inspections for which the Construction Manager is required by the
Contract Documents to pay.

 

  4. Fees of testing laboratories for tests required by the Contract Documents,
except those related to nonconforming Work other than that for which payment is
permitted by Section 6.1.8.2.

 

  5. Royalties and license fees paid for the use of a particular design, process
or product required by the Contract Documents; the cost of defending suits or
claims for infringement of patent or other intellectual property rights arising
from such requirement by the Contract Documents; payments made in accordance
with legal judgments against the Construction Manager resulting from such suits
or claims and payments of settlements made with the Owner’s consent; provided,
however, that such costs of legal defenses, judgment and settlements shall not
be included in the calculation of the Construction Manager’s Fee or the
Guaranteed Maximum Price and provided that such royalties, fees and costs are
not excluded by the last sentence of Section 3.17.1 of A20lTM_~I997 or other
provisions of the Contract Documents.

 

AlA Document A121TM CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 14:53:17 on
08/02/2005 under Order No.1000155189_1 which expires on 1/5/2006, and is not for
resale.    13 User Notes:    (4137170227)



--------------------------------------------------------------------------------

  6. Data processing costs related to the Work.

 

  7. Deposits lost for causes other than the Construction Manager’s negligence
or failure to fulfill a specific responsibility to the Owner set forth in this
Agreement.

 

  8. Legal, mediation and arbitration costs, other than those arising from
disputes between the Owner and Construction Manager, reasonably incurred by the
Construction Manager in the performance of the Work and with the Owner’s written
permission.

 

  9. Expenses incurred in accordance with Construction Manager’s standard
personnel policy for relocation and temporary living allowances of personnel
required for the Work, in case it is necessary to relocate such personnel from
distant locations.

 

  10. Compliance with and all other items relating to requirements of insurers
and of safety, health, occupational, environmental and other laws, regulations,
or rulings of governmental agencies.

 

§ 6.1.7 OTHER COSTS

 

  1. Other costs incurred in the performance of the Work, if and to the extent
approved in advance in writing by the Owner.

 

§ 6.1.8 EMERGENCIES AND REPAIRS TO DAMAGED OR NONCONFORMING WORK

 

The Cost of the Work shall also include costs described in Section 6.1.1 which
are incurred by the Construction Manager:

 

  1. In taking action to prevent threatened damage, injury or loss in case of an
emergency affecting the safety of persons and property, as provided in
Section 10.6 of A201™ - l 997.

 

  2. In repairing or correcting damaged or nonconforming Work executed by the
Construction Manager or the Construction Manager’s Subcontractors or suppliers.;
provided that, such damaged or nonconforming work was not caused by the
negligence or failure to fulfill a specific responsibility to the Owner set
forth in this Agreement of the Construction Manager or the Construction
Manager’s foreman, engineer or superintendents, or other supervisory,
administrative or managerial personnel of the Construction Manager, or the
failure of the Construction Manager’s personnel to supervise adequately the Work
of the Subcontractors or suppliers, and only to the extent that the cost of
repair or correction is not recoverable by the Construction Manager from
insurance, Subcontractors or suppliers.

 

§ 6.1.9 The costs described in Sections 6.1.1 through 6.1.8 shall be included in
the Cost of the Work notwithstanding any provision of AIA or A201™ - 1997 other
Conditions of the Contract which may require the Construction Manager to pay
such costs, unless such costs are excluded by the provisions of Section 6.2.

 

§ 6.2 COSTS NOT TO BE REIMBURSED

 

§ 6.2.1 The Cost of the Work shall not include:

 

  1. Salaries and other compensation of the Construction Manager’s personnel
stationed at the Construction Manager’s principal office or offices other than
the site office, except as specifically provided in Sections 6.1.2.2 and
6.1.2.3.

 

  2. Expenses of the Construction Manager’s principal office and offices other
than the site office, except as specifically provided in Section 6.1.

 

  3. Overhead and general expenses, except as may be expressly included in
Section 6.1.

 

  4. The Construction Manager’s capital expenses, including interest on the
Construction Manager’s capital employed for the Work.

 

  5. Rental costs of machinery and equipment, except as specifically provided in
Section 6.1.5.2.

 

  6. Except as provided in Section 6.1.8.2, costs due to the negligence of the
Construction Manager or to the failure of the Construction Manager to fulfill a
specific responsibility to the Owner set forth in this Agreement.

 

  7. Costs incurred in the performance of Preconstruction Phase Services except
as set forth in § 4.1.1.

 

  8. Except as provided in Section 6.1.7.1, any cost not specifically and
expressly described in Section 6.1.

 

  9. Costs which would cause the Guaranteed Maximum Price to be exceeded.

 

  10. Bonuses, incentive compensation, contributions, gratuities and
entertainment expense.

 

 

AlA Document A121TM CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 14:53:17 on
08/02/2005 under Order No.1000155189_1 which expires on 1/5/2006, and is not for
resale.    14 User Notes:    (4137170227)



--------------------------------------------------------------------------------

  11. Costs for transportation and subsistence incurred by the Construction
Manager’s employees while working at the home office except as allowed under
Section 6.1.5.5.

 

  12. Expenses for travel, including the Construction Manager-supplied vehicles
used for personal use, incurred by the Construction Manager’s employees while
traveling for purposes other than the direct execution of the Work.

 

  13. Fines other than those due to the acts or omissions of the Owner.

 

  14. Costs incurred due to labor disharmony, unrest, or strikes , including,
but not limited to, delays, security, legal expenses, fines and work stoppages
or slowdowns, except where such costs are due to circumstances wholly beyond the
control of the Construction Manager.

 

  15. Other costs, damages, or expenses specifically excluded elsewhere in the
Contract Documents.

 

§ 6.3 DISCOUNTS, REBATES AND REFUNDS

 

§ 6.3.1 Cash discounts obtained on payments made by the Construction Manager
shall accrue to the Owner if (1) before making the payment, the Construction
Manager included them in an Application for Payment and received payment
therefor from the Owner, or (2) the Owner has deposited funds with the
Construction Manager with which to make payments; otherwise, cash discounts
shall accrue to the Construction Manager. Trade discounts, rebates, refunds and
amounts received from sales of surplus materials and equipment shall accrue to
the Owner, and the Construction Manager shall make provisions so that they can
be secured.

 

§ 6.3,2 Amounts which accrue to the Owner in accordance with the provisions of
Section 6.3.1 shall be credited to the Owner as a deduction from the Cost of the
Work.

 

§ 6.4 ACCOUNTING RECORDS

 

§ 6.4.1 The Construction Manager shall keep full and detailed accounts and
exercise such controls as may be necessary for proper financial management under
this Contract; the accounting and control systems shall be Bovis standard cost
control system, AS400 The Owner and the Owner’s accountants shall be afforded
access to the Construction Manager’s records, books, correspondence,
instructions, drawings, receipts, subcontracts, purchase orders, vouchers,
memoranda and other data relating to this Project, and the Construction Manager
shall preserve these for a period of three (3) years after final payment, or for
such longer period as may be required by law.

 

ARTICLE 7 CONSTRUCTION PHASE

 

§ 7.1 PROGRESS PAYMENTS

 

§ 7.1.1 Based upon Applications for Payment submitted to the Architect by the
Construction Manager and Certificates for Payment issued by the Architect, the
Owner shall make progress payments on account of the Contract Sum to the
Construction Manager as provided below and elsewhere in the Contract Documents.

 

§ 7.1.2 The period covered by each Application for Payment shall be one calendar
month ending on the last day of the month, or as follows:

 

§ 7.1.3 Provided an Application for Payment is received by the Architect not
later than the 25th day of a month, the Owner shall make payment to the
Construction Manager not later than the 25th day of the following month. If an
Application for Payment is received by the Architect after the application date
fixed above, payment shall be made by the Owner not later than thirty (30) days
after the Architect receives the Application for Payment.

 

§ 7.1.4 [Intentionally Deleted]

 

§ 7.1.5 Each Application for Payment shall be based upon the most recent
schedule of values submitted by the Construction Manager in accordance with the
Contract Documents. The schedule of values shall allocate the entire Guaranteed
Maximum Price among the various portions of the Work, except that the
Construction Manager’s Fee shall be shown as a single separate item. The
schedule of values shall be prepared in such form and supported by such data to
substantiate its accuracy as the Architect may require. This schedule, unless
objected to by the Architect, shall be used as a basis for reviewing the
Construction Manager’s Applications for Payment. Each Application for Payment
shall be based upon (i) the application of each of the Subcontractors and
Suppliers in the amount approved by the Construction Manager (which shall be
based on the cost breakdown for each Subcontractor and Supplier), for Work
completed or estimated to have been completed as of the end of the preceding
month and for delivered and stored materials, less any applicable retention and
other deductions (if any); (ii) all other amounts due the Construction Manager
under Article 6; and (iii) the Construction Manager’s Fee.

 

 

AlA Document A121TM CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 14:53:17 on
08/02/2005 under Order No.1000155189_1 which expires on 1/5/2006, and is not for
resale.    15 User Notes:    (4137170227)



--------------------------------------------------------------------------------

§ 7.1.6 Applications for Payment shall show the percentage completion of each
portion of the Work as of the end of the period covered by the Application for
Payment. The percentage completion shall be the lesser of (1) the percentage of
that portion of the Work which has actually been completed or (2) the percentage
obtained by dividing (a) the expense which has actually been incurred by the
Construction Manager on account of that portion of the Work for which the
Construction Manager has made or intends to make actual payment prior to the
next Application for Payment by (b) the share of the Guaranteed Maximum Price
allocated to that portion of the Work in the schedule of values.

 

§ 7.1.7 Subject to other provisions of the Contract Documents, the amount of
each progress payment shall be computed as follows:

 

  1. Take that portion of the Guaranteed Maximum Price properly allocable to
completed Work as determined by multiplying the percentage completion of each
portion of the Work by the share of the Guaranteed Maximum Price allocated to
that portion of the Work in the Schedule of Values. Pending final determination
of cost to the Owner of changes in the Work, amounts not in dispute may be
included as provided in Section 7.3.8 of A2OITM_l997, even though the Guaranteed
Maximum Price has not yet been adjusted by Change Order.

 

  2. Add amounts for materials and equipment delivered and suitably stored at
the site for subsequent incorporation in the Work or, if approved in advance by
the Owner, suitably stored off the site at a location agreed upon in writing.

 

  3. Add amounts charged by the Construction Manager in connection with items
under Subparagraphs 6.1.2, 6.1.5, 6.1.6, 6.17and 6.1.8, add amounts for changes
to the work which have been agreed to in writing or which have not yet been
finalized but which work the Owner has agreed, in writing, was not in dispute;
and add the Construction Manager’s Fee. The Construction Manager’s Fee shall be
computed upon the Cost of the Work described in the two preceding Sections at
the rate stated in Section 5.1.1 or, if the Construction Manager’s Fee is stated
as a fixed sum in that Section, shall be an amount which bears the same ratio to
that fixed-sum fee as the Cost of the Work in the two preceding Sections bears
to a reasonable estimate of the probable Cost of the Work upon its completion.

 

  4. Subtract the aggregate of previous payments made by the Owner.

 

  5. Subtract the shortfall, if any, indicated by the Construction Manager in
the documentation required by Section 7.1.4 to substantiate prior Applications
for Payment, or resulting from errors subsequently discovered by the Owner’s
accountants in such documentation.

 

  6. Subtract amounts, if any, for which the Architect has withheld or nullified
a Certificate for Payment as provided in Section 9.5 of A20lTM~l997, provided,
however, that no amounts shall be withheld from the Construction Manager’s Fee
or its general condition items.

 

§ 7.1.8 Except with the Owner’s prior approval, payments to Subcontractors shall
be subject to retention of not less than ten percent (10%). The Owner and the
Construction Manager shall agree upon a mutually acceptable procedure for review
and approval of payments and retention for subcontracts.

 

§ 7.1.9 Except with the Owner’s prior approval, the Construction Manager shall
not make advance payments to suppliers for materials or equipment which have not
been delivered and stored at the site.

 

§ 7.1.10 In taking action on the Construction Manager’s Applications for
Payment, the Architect shall be entitled to rely on the accuracy and
completeness of the information furnished by the Construction Manager and shall
not be deemed to represent that the Architect has made a detailed examination,
audit or arithmetic verification of the documentation submitted in accordance
with Section 7.1 .4 or other supporting data, that the Architect has made
exhaustive or continuous on-site inspections or that the Architect has made
examinations to ascertain how or for what purposes the Construction Manager has
used amounts previously paid on account of the Contract. Such examinations,
audits and verifications, if required by the Owner, will be performed by the
Owner’s accountants acting in the sole interest of the Owner.

 

§ 7.1.11 Until the Work is fifty percent (50%) complete, the Owner will pay to
the Construction Manager ninety percent (90%) of the amount due to the
Construction Manager on account of progress payments. At the time the Work is
fifty percent (50%) complete and thereafter, if the manner of completion of the
Work and its progress are

 

AlA Document A121TM CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 14:53:17 on
08/02/2005 under Order No.1000155189_1 which expires on 1/5/2006, and is not for
resale.    16 User Notes:    (4137170227)



--------------------------------------------------------------------------------

and remain satisfactory to the Architect and Owner (and in the absence of other
good and sufficient reasons) the Owner will, on presentation by the Construction
Manager of a consent of surety with each Application and Certificate of Payment
(if bonds are required by the Contract Documents) , authorize any remaining
progress payments to be paid at ninety-five percent (95%) of the amount due to
the Construction Manager on account of progress payments. The Owner may
reinstate full ten percent (10%) retainage for future payments if the manner of
completion of the Work and its progress do not remain satisfactory to the
Architect or Owner, or if the surety withholds its consent (if bonds are
required by the Contract Documents) or for other good and sufficient reasons.

 

§ 7.2 FINAL PAYMENT

 

§ 7,2.1 Final payment shall be made by the Owner to the Construction Manager
when (I) the Contract has been fully performed by the Construction Manager
except for the Construction Manager’s responsibility to correct nonconforming
Work, as provided in Section 12.2.2 of A201™- 1997, and to satisfy other
requirements, if any, which necessarily survive final payment; (2) a final
Application for Payment and a final accounting for the Cost of the Work have
been submitted by the Construction Manager and reviewed by the Owner’s
accountants; and (3) a final Certificate for Payment has then been issued by the
Architect; such final payment shall be made by the Owner not more than 30 days
after the issuance of the Architect’s final Certificate for Payment, or as
follows:

 

§ 7.2.2 The amount of the final payment shall be calculated as follows:

 

  1. Take the sum of the Cost of the Work substantiated by the Construction
Manager’s final accounting and the Construction Manager’s Fee, but not more than
the Guaranteed Maximum Price.

 

  2. Subtract amounts, if any, for which the Architect withholds, in whole or in
part, a final Certificate for Payment as provided in Section 9.5.1 of A20l™ -
1997 or other provisions of the Contract Documents.

 

  3. Subtract the aggregate of previous payments made by the Owner.

 

If the aggregate of previous payments made by the Owner exceeds the amount due
the Construction Manager, the Construction Manager shall reimburse the
difference to the Owner.

 

§ 7.2.3 The Owner’s accountants will review and report in writing on the
Construction Manager’s final accounting within 30 days after delivery of the
final accounting to the Architect by the Construction Manager. Based upon such
Cost of the Work as the Owner’s accountants report to be substantiated by the
Construction Manager’s final accounting, and provided the other conditions of
Section 7.2.1 have been met, the Architect will, within seven days after receipt
of the written report of the Owner’s accountants, either issue to the Owner a
final Certificate for Payment with a copy to the Construction Manager or notify
the Construction Manager and Owner in writing of the Architect’s reasons for
withholding a certificate as provided in Section 9.5.1 of A201™- l997 . The time
periods stated in this Section 7.2 supersede those stated in Section 9.4.1 of
A201™ - l 997.

 

§ 7.2.4 If the Owner’s accountants report the Cost of the Work as substantiated
by the Construction Manager’s final accounting to be less than claimed by the
Construction Manager, the Construction Manager shall be entitled to proceed in
accordance with Article 9 without a further decision of the Architect. Unless
agreed to otherwise, a demand for mediation or arbitration of the disputed
amount shall be made by the Construction Manager within 60 days after the
Construction Manager’s receipt of a copy of the Architect’s final Certificate
for Payment. Failure to make such demand within this 60-day period shall result
in the substantiated amount reported by the Owner’s accountants becoming binding
on the Construction Manager. Pending a final resolution of the disputed amount,
the Owner shall pay the Construction Manager the amount certified in the
Architect’s final Certificate for Payment.

 

§ 7.2.5 If, subsequent to final payment and at the Owner’s request, the
Construction Manager incurs costs described in Section 6.1 and not excluded by
Section 6.2 and not wrongfully caused by the Construction Manager, (1) to
correct nonconforming Work or (2) arising from the resolution of disputes, the
Owner shall reimburse the~ Construction Manager such costs and the Construction
Manager’s Fee, if any, related thereto on the same basis as if such costs had
been incurred prior to final payment, but not in excess of the Guaranteed
Maximum Price. If the Construction Manager has participated in savings, the
amount of such savings shall be recalculated and appropriate credit given to the
Owner in determining the net amount to be paid by the Owner to the Construction
Manager.

 

AlA Document A121TM CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 14:53:17 on
08/02/2005 under Order No.1000155189_1 which expires on 1/5/2006, and is not for
resale.    17 User Notes:    (4137170227)



--------------------------------------------------------------------------------

ARTICLE 8 INSURANCE AND BONDS

 

§ 8.1 INSURANCE REQUIRED OF THE CONSTRUCTION MANAGER

 

During both phases of the Project, the Construction Manager shall purchase and
maintain insurance as set forth in Section 11.1 of A201™ - 1997. Such insurance
shall be written for not less than the following limits, or greater if required
by law:

 

§ 8.1.1 Workers’ Compensation and Employers’ Liability meeting statutory limits
mandated by state and federal laws. If (1) limits in excess of those required by
statute are to be provided, or (2) the employer is not statutorily bound to
obtain such insurance coverage or (3) additional coverages are required,
additional coverages and limits for such insurance shall be as follows:

 

§ 8.1.2 Commercial General Liability including coverage for Premises-Operations,
Independent Contractors’ Protective, Products-Completed Operations, Contractual
Liability, Personal Injury and Broad Form Property Damage (including coverage
for Explosion, Collapse and Underground hazards):

 

Each Occurrence $5,000,000.00

 

General Aggregate $5,000,000.00

 

Personal and Advertising Injury $2,000,000.00

 

Products-Completed Operations Aggregate $5,000,000.00

 

  1. The policy shall be endorsed to have the General Aggregate apply to this
Project only.

 

  2. Products and Completed Operations insurance shall be maintained for a
minimum period of at least three (3) year(s) after either ninety (90) days
following Substantial Completion or final payment, whichever is earlier.

 

  3. The Contractual Liability insurance shall include coverage sufficient to
meet the obligations in Section 3.18 of A201™ – 1997.

 

§ 8.1.3 Automobile Liability (owned, non-owned and hired vehicles) for bodily
injury and property damage:

 

$1,000,000.00 Each Accident

 

§ 8.1.4 Other coverage:

 

Umbrella Liability Coverage $25,000,000.00

 

(If Umbrella Excess Liability coverage is required over the primary insurance or
retention, insert the coverage limits. Commercial General Liability and
Automobile Liability limits may be attained by individual policies or by a
combination of primary policies and Umbrella and/or Excess Liability policies.
If Project Management Protective Liability Insurance is to be provided, state
the limits here.)

 

§ 8.2 INSURANCE REQUIRED OF THE OWNER

 

During both phases of the Project, the Owner shall purchase and maintain
liability and Builder’s Risk insurance, including waivers of subrogation, as set
forth in Sections 11.2 and 11.4 of A201™ - l997.

 

(Paragraphs deleted)

 

§ 8.3 PERFORMANCE BOND AND PAYMENT BOND

 

§ 8.3.1 The Construction Manager shall not furnish bonds covering faithful
performance of the Contract and payment of obligations arising thereunder. Bonds
maybe obtained through the Construction Manager’s usual source, and the cost
thereof shall be included in the Cost of the Work. The amount of each bond shall
be equal to (    ) of the Contract Sum.

 

§ 8.3.2 The Construction Manager shall deliver the required bonds to the Owner
at least three days before the commencement of any Work at the Project site.

 

 

AlA Document A121TM CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 14:53:17 on
08/02/2005 under Order No.1000155189_1 which expires on 1/5/2006, and is not for
resale.    18 User Notes:    (4137170227)



--------------------------------------------------------------------------------

ARTICLE 9 MISCELLANEOUS PROVISIONS

 

§ 9.1 DISPUTE RESOLUTION

 

§ 9.1.1 During both the Preconstruction and Construction Phases, Claims,
disputes or other matters in question between the parties to this Agreement
shall be resolved as provided in Sections 4.3 through 4.6 of A201™ - l997 except
that, during the Preconstruction Phase, no decision by the Architect shall be a
condition precedent to litigation.

 

§ 9.2 OTHER PROVISIONS

 

§ 9,2.1 Unless otherwise noted, the terms used in this Agreement shall have the
same meaning as those in A201™-

1997, General Conditions of the Contract for Construction.

 

§ 9.2.2 EXTENT OF CONTRACT

 

This Contract, which includes this Agreement and the other documents
incorporated herein by reference, represents the entire and integrated agreement
between the Owner and the Construction Manager and supersedes all prior
negotiations, representations or agreements, either written or oral. This
Agreement may be amended only by written instrument signed by both the Owner and
Construction Manager. If anything in any document incorporated into this
Agreement is inconsistent with this Agreement, this Agreement shall govern.

 

§ 9.2.3 OWNERSHIP AND USE OF DOCUMENTS

 

Article 1.6 of A20I™ - 1997 shall apply to both the Preconstruction and
Construction Phases.

 

§ 9.2.4 GOVERNING LAW

 

The Contract shall be governed by the law of the place where the Project is
located.

 

§ 9.2.5 ASSIGNMENT

 

The Owner and Construction Manager respectively bind themselves, their partners,
successors, assigns and legal representatives to the other party hereto and to
partners, successors, assigns and legal representatives of such other party in
respect to covenants, agreements and obligations contained in the Contract
Documents. Except as provided in Section 13.2.2 of A201™ - l997, neither party
to the Contract shall assign the Contract as a whole without written consent of
the other. If either party attempts to make such an assignment without such
consent, that party shall nevertheless remain legally responsible for all
obligations under the Contract. Notwithstanding the above, the Owner may assign
or transfer this Agreement and all related documents to any direct or indirect
subsidiary of its parent company, Pharmaceutical Product Development, Inc.,
without consent of the Construction Manager.

 

ARTICLE 10 TERMINATION OR SUSPENSION

 

§ 10.1 TERMINATION PRIOR TO ESTABLISHING GUARANTEED MAXIMUM PRICE

 

§ 10.1.1 Prior to execution by both parties of Amendment No. 1 establishing the
Guaranteed Maximum Price, the Owner may terminate this Contract at any time
without cause, and the Construction Manager may terminate this Contract for any
of the reasons described in Section 14.1.1 of A201™- l997.

 

§ 10.1.2 If the Owner or Construction Manager terminates this Contract pursuant
to this Section 10.1 prior to commencement of the Construction Phase, the
Construction Manager shall be equitably compensated for Preconstruction Phase
Services performed prior to receipt of notice of termination; provided, however,
that the compensation for such services shall not exceed the compensation set
forth in Section 4.1 .1.

 

§ 10.1.3 If the Owner or Construction Manager terminates this Contract pursuant
to this Section 10.1 after commencement of the Construction Phase, the
Construction Manager shall, in addition to the compensation provided in
Section 10.1.2, be paid an amount calculated as follows:

 

  1. Take the Cost of the Work incurred by the Construction Manager.

 

  2. Add the Construction Manager’s Fee computed upon the Cost of the Work to
the date of termination at the rate stated in Section 5.1 or, if the
Construction Manager’s Fee is stated as a fixed sum in that Section, an amount
which bears the same ratio to that fixed-sum Fee as the Cost of the Work at the
time of termination bears to a reasonable estimate of the probable Cost of the
Work upon its completion.

 

  3. Subtract the aggregate of previous payments made by the Owner on account of
the Construction Phase.

 

 

 

AlA Document A121TM CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 14:53:17 on
08/02/2005 under Order No.1000155189_1 which expires on 1/5/2006, and is not for
resale.    19 User Notes:    (4137170227)



--------------------------------------------------------------------------------

The Owner shall also pay the Construction Manager fair compensation, either by
purchase or rental at the election of the Owner, for any equipment owned by the
Construction Manager which the Owner elects to retain and which is not otherwise
included in the Cost of the Work under Section 10.1.3.1. To the extent that the
Owner elects to take legal assignment of subcontracts and purchase orders
(including rental agreements), the Construction Manager shall, as a condition of
receiving the payments referred to in this Article 10, execute and deliver all
such papers arid take all such steps, including the legal assignment of such
subcontracts and other contractual rights of the Construction Manager, as the
Owner may require for the purpose of fully vesting in the Owner the rights and
benefits of the Construction Manager under such subcontracts or purchase orders.

 

Subcontracts, purchase orders and rental agreements entered into by the
Construction Manager with the Owner’s written approval prior to the execution of
Amendment No. 1 shall contain provisions permitting assignment to the Owner as
described above. If the Owner accepts such assignment, the Owner shall reimburse
or indemnify the Construction Manager with respect to all costs arising under
the subcontract, purchase order or rental agreement except those which would not
have been reimbursable as Cost of the Work if the contract had not been
terminated. If the Owner elects not to accept the assignment of any subcontract,
purchase order or rental agreement which would have constituted a Cost of the
Work had this agreement not been terminated, the Construction Manager shall
terminate such subcontract, purchase order or rental agreement and the Owner
shall pay the Construction Manager the costs necessarily incurred by the
Construction Manager by reason of such termination.

 

§ 10.2 TERMINATION SUBSEQUENT TO ESTABLISHING GUARANTEED MAXIMUM PRICE

 

Subsequent to execution by both parties of Amendment No. 1, the Contract may be
terminated as provided in Article 14 of A2O1TM_l997.

 

§ 10.2.1 in the event of such termination by the Owner, the amount payable to
the Construction Manager pursuant to Section 14.1.3 of A2OITM_1997 shall not
exceed the amount the Construction Manager would have been entitled to receive
pursuant to Sections 10,1.2 and 10.1.3 of this Agreement.

 

§ 10.2.2 In the event of such termination by the Construction Manager, the
amount to be paid to the Construction Manager under Section 14.1,3 of A2O1TM_l
997 shall not exceed the amount the Construction Manager would have been
entitled to receive under Sections 10.1.2 and 10.1.3 above.

 

§ 10.3 SUSPENSION

 

The Work may be suspended by the Owner as provided in Article 14 of A2OITM_1997;
in such case, the Guaranteed Maximum Price, if established, shall be increased
as provided in Section 14.3.2 of A2O1TM—1997 except that the term “cost of
performance of the Contract” in that Section shall be understood to mean the
Cost of the Work and the term “profit’ shall be understood to mean the
Construction Manager’s Fee as described in Sections 5.1.1 and 5.3.4 of this
Agreement.

 

ARTICLE 11 OTHER CONDITIONS AND SERVICES

 

§ 10.3 The term “Contractor” used in the A 201™- 1997 General Conditions to this
Agreement shall mean the Construction Manager.

 

This Agreement entered into as of the day and year first written above.

 

OWNER   CONSTRUCTION MANAGER

River Ventures, LLC

--------------------------------------------------------------------------------

 

Bovis Lend Lease, Inc.

--------------------------------------------------------------------------------

(Signature)   (Signature)

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

(Printed name and title)   (Printed name and title)

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Date   Date

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

ATTEST   ATTEST

 

 

AlA Document A121TM CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003
by The American Institute of Architects and The Associated General Contractors
of America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AlA software at 14:53:17 on
08/02/2005 under Order No.1000155189_1 which expires on 1/5/2006, and is not for
resale.    20 User Notes:    (4137170227)